


                                Exhibit 10.136


PURCHASE AGREEMENT No. 1977 SUPPLEMENT No. 23




PURCHASE AGREEMENT No. 1977 SUPPLEMENT No. 23 (this “Agreement”) dated January
30, 2008 between The Boeing Company (“Boeing”) and American Airlines, Inc.
(“Customer”).


R E C I T A L S:


A.  
Boeing and Customer have heretofore entered into that certain Purchase Agreement
No. 1977, dated October 31, 1997, as amended and supplemented, (capitalized
terms used herein without definition shall have the meanings specified therefor
in such Purchase Agreement).



B.  
Pursuant to Letter Agreement No. 6-1162-AKP-075 (the “Rights Letter”), Boeing
and Customer have agreed to, among other things, treatment of aircraft Purchase
Rights.



C.
Pursuant to Letter Agreement No. 6-1162-LAJ-771, Boeing and Customer have agreed
to, among other things, treatment of the Advance Payments of the Deferred
Aircraft.



D.
Pursuant to Letter Agreement No. 6-1162-LAJ-936, Boeing and Customer have agreed
to, among other things, treatment of acceleration of Deferred Aircraft.



E.
Pursuant to Purchase Agreement No. 1977 Supplement Agreement No. 19 (“SA19”),
Boeing and Customer have agreed to, among other things, [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].



F.
Customer and Boeing desire to amend and supplement the Purchase Agreement as
provided below.



In consideration of the foregoing premises and other good and sufficient
consideration, Boeing and Customer hereby agree as follows:


1.  
Amendment to Reflect Customer’s [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].



1.1.  
The Purchase Agreement is amended and supplemented to reflect the[CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] Customer of the Scheduled Delivery Month
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



1.2.  
Pursuant to Section 6 of SA19, as revised in Table 1(R2) in SA21, [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT].







2.  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



2.1.  
Table 1(R2) to the Purchase Agreement is hereby replaced in its entirety with
the revised Table 1(R3) attached hereto and hereby made a part of the Purchase
Agreement. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. In addition,
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].





2.2
Letter Agreement 6-1162-LAJ-771, paragraph 2 (“Advance Payments for Certain
Aircraft”) describes Schedule 1 to Table 1 setting forth the 737 Advance Payment
Schedule. The excess [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and as such,
Schedule 1 will no longer be revised.



2.3
In recognition of the fact the configuration of Customer’s Model 737-823
Aircraft is in the process of being updated, the previously selected Optional
Features that were selected during initial configuration for the Deferred
Aircraft will be incorporated in Table 1(R3) as a placeholder until Customer
selects Optional Features or other desired amendments to the Detail
Specification (”Configuration Changes”). The effects of all Configuration
Changes, which are mutually agreed upon between Boeing and Customer for
incorporation into the Detail Specification will be incorporated into Exhibit A
by written amendment no later than [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].



3.  
Amendment to Reflect Customer’s Exercise of MADP Rights.



3.1.  
The Purchase Agreement is amended and supplemented to reflect the exercising of
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] Rights Aircraft [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] by Customer with the Scheduled Delivery [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] (“Exercised MADP Aircraft”).



3.2.  
The Scheduled Delivery Month and Advanced Payment Schedule for the aircraft is
set forth in Table 1A (R2), attached hereto.



 
3.3.  In recognition of the fact the configuration of Customer’s Model 737-823
Aircraft is in the process of being updated, the previously selected Optional
Features that were selected during initial configuration for the Deferred
Aircraft will be incorporated in Table 1A(R2) as a placeholder until Customer
selects Optional Features or other desired amendments to the Detail
Specification (”Configuration Changes”). The effects of all Configuration
Changes, which are mutually agreed upon between Boeing and Customer for
incorporation into the Detail Specification will be incorporated into Exhibit A
by written amendment no later than [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].



4.  
Table of Contents.  The Table of Contents dated December 2007 is replaced in its
entirety with the revised Table of Contents dated January 2008 (Attachment A
hereto) to reflect amendments made to the Purchase Agreement by this Agreement.



5.  
MADP Rights.  Pursuant to SA22, Attachment B (R3) to the Rights Letter is hereby
replaced in its entirety with the revised Attachment B (R4) attached hereto and
hereby made part of the Purchase Agreement. The revised number of certain
Customer MADP rights pursuant to this Agreement are reflected in the attached
Attachment B (R4) hereto.



 
 

--------------------------------------------------------------------------------

 
6.  
QADP Rights.  Pursuant to SA21, Attachment C (R2) to the Rights Letter are
hereby replaced in its entirety with the revised Attachment C (R3) attached
hereto and hereby made part of the Purchase Agreement. The revised number of
certain Customer QADP rights pursuant to this Agreement are reflected in the
attached Attachment C (R3) hereto.



7.
Supplement Exhibit BFE1. Supplement Exhibit BFE1 (R3) is hereby replaced in its
entirety with the revised Supplement Exhibit BFE1 (R4) attached hereto and
hereby made part of the Purchase Agreement. The updated on-dock dates for all
contracted firm Aircraft thru December 2013 are reflected in the attached
Supplement Exhibit BFE1 (R4).



8.
Advance Payments for Aircraft.  Due at signing of this Agreement, Customer owes
Boeing [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].





9.
Effect on Purchase Agreement.  Except as expressly set forth herein, all terms
and provisions contained in the Purchase Agreement shall remain in full force
and effect. This Agreement contains the entire agreement between the parties
with respect to the subject matter hereof and supersedes all previous proposals,
and agreements, understandings, commitments or representations whatsoever, oral
or written, with respect to the subject matter hereof and may be changed only in
writing signed by authorized representatives of the parties.




IN WITNESS WHEREOF, Boeing and Customer have each caused this Agreement
to be duly executed as of the day and year first above written.


AMERICAN AIRLINES, INC.
 
 
 
By /s/ Beverly Goulet                                       
ItsVP Corporate Development and Treasurer
 
THE BOEING COMPANY
 
 
 
By/s/ Thomas R. Winter                             
Its   
Attorney-In-Fact                                                                


 
 

--------------------------------------------------------------------------------

 

 
Attachments:



 
Attachment A, Table of Contents (R4) to Purchase Agreement No. 1977



Table 1(R3) to Purchase Agreement No. 1977, 737-800 Aircraft Delivery,
Description, Price and Advance Payments


 
Table 1A (R2) to Purchase Agreement No. 1977, 737-800 Exercised Rights Aircraft
Delivery, Description, Price and Advance Payments



 
Attachment B (R4) to Letter Agreement 6-1162-AKP-075, Aircraft Purchase Rights
and Substitution Rights



 
Attachment C (R3) to Letter Agreement 6-1162-AKP-075, Aircraft Purchase Rights
and Substitution Rights



 
Supplement Exhibit BFE1 (R4) to Purchase Agreement No. 1977, 737-823 BFE
Variables








 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




 SA
ARTICLES NUMBER


1.                   Quantity, Model and
Description                                                                                              SA21


2.                   Delivery Schedule


3.                   Price


4.                   Payment


5.                   Miscellaneous




TABLE


1(R3)                 Aircraft Delivery, Description, Price and SA23
Advance Payments
-Schedule 1 (R2)
       1A                      (R2) Option Aircraft Delivery, Description, Price
and                               SA23
Advance Payments


EXHIBITS


A.                   Aircraft Configuration


B.                   Aircraft Delivery Requirements and Responsibilities


C.                   Defined Terms




SUPPLEMENTAL EXHIBITS


     AE1                      Escalation Adjustment Airframe and Optional
Features SA20


BFE1(R4)                    BFE Variables SA23


CS1                  Customer Support Variables


SLP1                   Service Life Policy Components


EE1                  Engine Escalation, Engine Warranty and Patent Indemnity

 
 

--------------------------------------------------------------------------------

 

LETTER AGREEMENTS


6-1162-AKP-070                                   Miscellaneous Commitments for
Model 737, 757,
767 and 777 Aircraft


6-1162-AKP-071                                   Purchase Obligations


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


6-1162-AKP-074R2                                   Business Considerations


6-1162-AKP-075                                   Aircraft Purchase Rights and
Substitution Rights
- Attachment A
- Attachment B(R4) SA23
- Attachment C(R3) SA23


6-1162-AKP-076                                   Aircraft Performance Guarantees


6-1162-AKP-077                                   Spares Matters


6-1162-AKP-078                                   Model 737 Miscellaneous
Commitments


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


6-1162-AKP-080                                   Installation of Cabin Systems
Equipment


6-1162-AKP-081                                   Model 737 Maintenance Cost
Commitment


6-1162-AKP-082                                   Confidentiality


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


6-1162-AKP-117                                   Delivery Schedule


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
 

--------------------------------------------------------------------------------

 

Table 1(R3) to Purchase Agreement No. 1977




[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
 

--------------------------------------------------------------------------------

 

Table 1A(R2) to Purchase Agreement No. 1977


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 
 

--------------------------------------------------------------------------------

 

Attachment B (R4) to Letter Agreement 6-1162-AKP-075 (Model 737


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 
 

--------------------------------------------------------------------------------

 

Attachment C (R3) to Letter Agreement 6-1162-AKP-075 (Model 737)




 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 
 

--------------------------------------------------------------------------------

 

BUYER FURNISHED EQUIPMENT VARIABLES


between


THE BOEING COMPANY


and


AMERICAN AIRLINES, INC.




Supplemental Exhibit BFE1 to Purchase Agreement Number 1977 – SA23







 
 

--------------------------------------------------------------------------------

 

BUYER FURNISHED EQUIPMENT VARIABLES


relating to


BOEING MODEL 737 AIRCRAFT




This Supplemental Exhibit BFE1 contains vendor selection dates, on-dock dates
and other variables applicable to the Aircraft.




1.           Supplier Selection.


Customer will:


1.1           Select and notify Boeing of the suppliers and part numbers of the
following BFE items by the following dates:


Galley
System                                                                           Complete


Galley
Inserts                                                                           Complete


Seats
(passenger)                                                                Complete


Cabin Systems
Equipment                                                                           Complete


Miscellaneous Emergency
Equipment                                                                [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]


Cargo Handling
Systems                                                                Complete




For a new certification, supplier requires notification [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] to
Cargo Handling System on-dock date.





 
 

--------------------------------------------------------------------------------

 







2.           On-dock Dates


 On or before [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], Boeing will
provide to Customer a BFE Requirements On-Dock/Inventory Document (BFE Document)
or an electronically transmitted BFE Report which may be periodically revised,
setting forth the items, quantities, on-dock dates and shipping instructions
relating to the in-sequence installation of BFE.  For planning purposes, a
preliminary BFE on-dock schedule is set forth below:




Item                                                              Preliminary
On-Dock Dates



 
          Aircraft                           Aircraft
 
 
 
 
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Seats
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
Provision Kits
Winglets









Item                                                              Preliminary
On-Dock Dates



 
          Aircraft                           Aircraft
 
 
 
 
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Seats
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
Provision Kits
Winglets





 
 

--------------------------------------------------------------------------------

 




Item                                                              Preliminary
On-Dock Dates



 
          Aircraft                           Aircraft
 
 
 
 
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Seats
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
Provision Kits
Winglets
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]





Item                                                              Preliminary
On-Dock Dates



 
          Aircraft                              Aircraft
 
 
 
 
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Seats
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
Provision Kits
Winglets







Item                                                              Preliminary
On-Dock Dates



 
          Aircraft                                  Aircraft
 
 
 
 
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Seats
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
Provision Kits
Winglets
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]





 
 

--------------------------------------------------------------------------------

 


Item                                                              Preliminary
On-Dock Dates



 
          Aircraft                                  Aircraft
 
 
 
 
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Seats
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
Provision Kits
Winglets



Item                                                              Preliminary
On-Dock Dates



 
 
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Seats
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
Provision Kits
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Winglets





Item                                                              Preliminary
On-Dock Dates



 
          Aircraft                             Aircraft
 
 
 
 
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Seats
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
Provision Kits
Winglets





 
 

--------------------------------------------------------------------------------

 








Item                                                              Preliminary
On-Dock Dates



 
          Aircraft                             Aircraft
 
 
 
 
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Seats
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
Provision Kits
Winglets





Item                                                              Preliminary
On-Dock Dates



 
          Aircraft                                Aircraft
 
 
 
 
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Seats
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
Provision Kits
Winglets









Item                                                              Preliminary
On-Dock Dates



 
          Aircraft                              Aircraft
 
 
 
 
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Seats
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
Provision Kits
Winglets





 
 

--------------------------------------------------------------------------------

 




Item                                                              Preliminary
On-Dock Dates



 
          Aircraft                                Aircraft
 
 
 
 
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Seats
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
Provision Kits
Winglets









Item                                                              Preliminary
On-Dock Dates



 
    Aircraft
 
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Seats
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
Provision Kits
Winglets









3.  
Additional Delivery Requirements



Customer will insure that Customer’s BFE suppliers provide sufficient
information to enable Boeing, when acting as Importer of Record for Customer’s
BFE, to comply with all applicable provisions of the U.S. Customs Service.